Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status and Election/Restrictions
Applicant’s election without traverse of Group I, encompassing claims 1-14, the species “DNA methylation” for the genus of epigenetic characteristics, and the species “NETO2” for the genus of target genome sequence in the reply filed on July 7, 2022 is acknowledged.  The species NETO2 as a genome target sequence for the purpose of reprogramming cell age appears to be free of the art.  Therefore, the search for a genome target sequence was expanded to include RANBP17.

Claims 15-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups, there being no allowable generic or linking claim.  
Applicants argue that claim 9 is encompassed by the elected species NETO2 (Remarks, page 3, lines 5-6).  However, claim 9 requires that the target genome sequence is HERV-K, which is distinct from both NETO2 and RANBP17.  Therefore claim 9 is also withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.

Accordingly, claims 1-8 and 10-14 and elected species DNA methylation, NETO2 and RANBP17 are under examination.  


Claim Objections
Claims 2 and 11 are objected to because of the following informalities:  
In lines 2-3 of both claims, “wherein the Cas9 molecular is conjugated” is grammatically incorrect.  That phrase should be changed to “wherein the Cas9 molecule is conjugated”
 Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "a mRNA of the target genome sequence” in line 2.  The relationship between the mRNA and the target genome sequence is unclear.  For instance, it is not clear if the mRNA is transcribed from the target genome sequence or alternatively if the mRNA regulates the target genome sequence.   
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (Chen et al., Nature Communications (2015), 6:6808, DOI: 10.1038/ncomms7808, pages 1-11).

Regarding claims 10 and 12, Chen teaches haematopoetic stem cells (HSCs) give rise to all mature blood cell types (page 1, ¶1).  Chen teaches aged HSCs give rise to fewer lymphoid cells, which are vital to maintaining the pool of HSCs (page 1, ¶1).  Chen teaches Wip1 knockout mice prematurely age and produce HSCs with multiple aging-associated phenotypes (page 1, ¶2).  Chen teaches treating Wip1 knockout cells with shRNA targeted to p53 (i.e., a genetic engineering system comprising a short hairpin RNA) improved the cells’ regenerative capacity and reversed the cell aging-associated phenotypes (Fig 5C).  Thus, Chen teaches the p53 shRNA alters the expression of p53, which can reverse (i.e., reprogram) cellular age of Wip1 knockout cells.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (Liu et al., Cell (2016), 167: 233-247; published September 22, 2016; #41 cited on IDS filed 1/13/2021), in view of Studer (Studer et al., Cell Stem Cell (2015), 16: 591-600; #64 cited on IDS filed 1/13/2021) and Nicholls (Nicholls et al., Protein Cell (2011), 2(9): 726-738).

Regarding claims 1-6, Liu teaches editing DNA methylation status of a gene in a genome using dCas9 conjugated to the DNA methyltransferase DNMT (i.e., an epigenetic enzyme, a nucleic acid methyltransferase, and an epigenetic engineering system) (title, figure 1).  Liu teaches that using dCas9-DNMT and a guide RNA targeted to the Snrpn promoter that controls the expression of GFP (i.e., a regulatory sequence) increases methylation of the Snrpn promoter, which reduces the expression of the downstream GFP coding sequence (Figure 2A-F).  Liu teaches dCas9-DNMT can alter the methylation state of additional genomic sites (Figure 5).  Liu additionally teaches that dCas9 can be conjugated to Tet, which functions with DNA repair processes to demethylate specific sites in the genome (Figure 1A, page 233, ¶2).  Liu teaches using dCas9-Tet with a target guide RNA causes demethylation and increases expression of the target gene (Figure 1B-1F).  Liu also teaches that DNA methylation plays critical roles in genomic imprinting and cell fate determination, and regulation of gene expression (page 233, ¶1).  
Although Liu teaches altering methylation (i.e. an epigenetic characteristic) at specific sites in a genome, Liu does not teach the alterations reprogram cell age.
Studer teaches reprogramming cell age of induced pluripotent cells (title).  Studer teaches two markers of cellular aging are shorter telomere length and an increase in the fraction of senescent cells (page 594, ¶3).  Studer teaches a feature of young cells in high telomerase activity (page 594, ¶2). Studer teaches that as cells age there is a general decrease in DNA methylation (Figure 1C).  Studer also teaches that cells retain epigenetic memory of age at the level of DNA methylation (page 595, ¶1).  Studer also teaches direct manipulation of any of the key cellular and molecular hallmarks of aging may be a particularly promising approach for understanding human aging (page 597, ¶3).  Studer also teaches genome editing systems, such as the CRISPR/Cas9, will greatly facilitate such efforts and enable the systematic targeting of candidate pathways alone or in combination (page 597, ¶3).
Nicholls teaches rapidly dividing cells undergo 20-40 doublings and then undergo senescence, otherwise known as aging (page 726, ¶1).  Nicholls teaches the process of aging is mitigated by the repair of telomeres, which is performed by telomerase reverse transcriptase TERT (Abstract).  Nicholls teaches TERT is regulated by epigenetic mechanisms, including DNA methylation at specific CG-rich areas immediately before the transcription start site (page 732, ¶2).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have applied the epigenetic engineering system of Liu to reprogram cell age as taught in Studer by targeting the TERT gene taught in Nicholls because it would have amounted to a combination of prior art elements by known methods to yield predictable results.  Liu teaches that DNA methylation can be altered in a target-specific manner.  Thus, one skilled in the art would have a reasonable expectation of success that dCas9-DNMT could also be used to alter methylation at a genome target sequence responsible for mitigating cellular aging like TERT, whose expression is known to be regulated by DNA methylation.  One would have been motivated to modify the methylation status in the TERT promoter to affect cell age in order to  further understand cellular aging as suggested in Studer.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (Liu et al., Cell (2016), 167: 233-247; published September 22, 2016; #41 cited on IDS filed 1/13/2021) and Studer (Studer et al., Cell Stem Cell (2015), 16: 591-600; #64 cited on IDS filed 1/13/2021) and Nicholls (Nicholls et al., Protein Cell (2011), 2(9): 726-738), as applied to claims 1-6 above, and further in view of Sangel (Sangel et al., FEBS Open Bio (2014), 4: 112-120) and Grafodatskaya (Grafodatskaya et al., Genomics (2010), 95(2): 73-83).
The teachings of Liu, Studer and Nicholls are recited and applied above as for claims 1-6.  Studer additionally teaches the hallmarks of cellular aging were all reversed after induced pluripotency (iPCS) (page 594, ¶3).  Studer also teaches cell differentiation is the first developmental step in induced pluripotent cell developmental timing, followed by maturation and aging (Figure 3A).  
Liu, Studer and Nicholls do not teach targeting the RANBP17 gene for the purpose of programming cell age or that the RANBP17 gene can be methylated.
Sangel teaches reduction of RANBP17 knockdown by siRNA promotes endodermal differentiation of embryonic stem cells (ESCs) (Abstract).  Sangel teaches expression of Nanog along with other genes cooperatively maintains a state of pluripotency and self-renewal (Section 3.3).  Sangel teaches that RANBP17 knockdown leads to lower Nanog expression (Figure 3), which leads to differentiation and lineage selection of ESCs (Section 3.3).   Sangel also teaches knockdown of RANBP17 increases expression of FoxA2, which is a marker of differentiated mesoderm (Figure 5A and 6C).
Grafodatskaya teaches the differences in methylation patterns between primary white blood cells and lymphoblastic cell lines (Abstract).  Grafodatskaya teaches CpG sites near the RANBP17 locus are differentially methylated between the white blood cells and immortalized lymphoblastic cell lines taken from the same individual (Table 4).
Regarding claim 7, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have specifically targeted RANBP17 by the epigenetic engineering system taught in Liu because it would have amounted to a combination of known elements by known means to yield predictable results.  Because Liu teaches altering the methylation status at 3 different promoters as well as CTCF binding sites using dCas9-DMNT1 or dCas9-Tet and a guide RNA designed to target the genetic elements of interest, one skilled in the art would have a reasonable expectation that RANBP17 could likewise be targeted for increased or decreased methylation.  One would also have had a reasonable expectation that altering the methylation state of RANBP17 would affect cell age because 1) Grafodatskaya teaches that the genomic region around RANBP17 changes methylation status when cells become immortalized, and 2) Sangel teaches that deceasing RANBP17 expression affects Nanog and FoxA2 expression, which are known transcription factors involved in cellular reprogramming and differentiation.  One would have been motivated to do so in order to create younger or older cells for studying cell aging in age-related diseases.
Regarding claim 8, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have use the dCas9-Tet epigenetic engineering system of Liu to specifically target and demethylate RANBP17 in order to upregulate its expression because it would have amounted to a combination of known prior elements by known means to yield predictable results.  Liu teaches demethylation of targets by dCas9-Tet leads to increased expression of the target gene.  Therefore, one skilled in the art would have predicted that dCas9-Tet could likewise increase expression of RANBP17 by demethylation.  Because Sangel teaches that deceasing RANBP17 expression decreases Nanog and increases FoxA2 expression, one skilled in the art one would predict that increasing RANBP17 expression would then increase Nanog and decrease FoxA2 expression.  One would have a reasonable expectation that increased Nanog and decreased FoxA2 expression would result in a younger cell phenotype because Sangel teaches Nanog maintains pluripotency, while FoxA2 is a marker of differentiation in the developmental pathway to cell aging.  One would have been motivated to upregulate RANBP17 by affecting its methylation state in order to maintain cells in a pluripotent juvenile state.   

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Perez-Pinera (Perez-Pinera et al., Nature Methods (2013), 10(10): 973-976), in view of Studer (Studer et al., Cell Stem Cell (2015), 16: 591-600; #64 cited on IDS filed 1/13/2021) and NCBI (TERT telomerase reverse transcriptase [Homo sapiens (human)], Gene ID: 7015, archived page from January 2, 2016, https://web.archive.org/web/20160102123455/https://www.ncbi.nlm.nih.gov/gene/7015, [retrieved August 19, 2022]).

Regarding claims 10 and 11, Perez-Pinera teaches dCas9 (i.e., a Cas9 molecule) conjugated to VP64 (i.e., a transcription modulator) (Figure 1A-B).  Perez-Pinera teaches treating cells with dCas9-VP64 and guide RNAs targeted to Nanog and TERT increases (i.e. alters) the expression of the genes (Figure 2B, F).  Perez-Pinera also teaches Nanog is known regulator of cell lineage (page 975, ¶3).  Perez-Pinera suggest that the fine-tuning of the Cas9-VP64 transcriptional activation system “could lead to improved methods for genetic reprogramming” (page 975, ¶3).
Although Perez-Pinera teaches dCas9-VP64 could be used for genetic reprogramming, Perez-Pinera does not teach specifically teach doing so for the purpose of reprogramming cell age.
The teachings of Studer are recited above.  Briefly, Studer teaches direct manipulation of any of the key cellular and molecular hallmarks of aging may be a particularly promising approach for understanding human aging (page 597, ¶3).  Studer teaches genetic editing with CRISPR/Cas9 will enable the systematic targeting of candidate pathways alone or in combination to understand cell aging (page 597, ¶3).  Studer teaches hallmarks of cellular aging including shorter telomere length, mitochondrial function, DNA-damage response, global loss of heterochromatin, nuclear lamina-associated changes, and increase in the fraction of senescent cells, were all reversed after induced pluripotency (iPCS) (page 594, ¶3).  Studer also teaches cell differentiation is the first step of induced pluripotent cell developmental timing, followed by maturation and aging (Figure 3A).  Studer additionally teaches iPSCs are characterized by the expression of pluripotency markers (page 594, ¶2).  Studer also teaches cell age reprogramming includes reduced expression of p16INK4a and increased expression of lamin, Lap2a and increased telomerase activity (Figure 2B; page 594, ¶2).  
NCBI teaches that TERT is the reverse transcriptase enzyme of telomerase (page 1, summary).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have used dCas9-VP64 and guide RNAs targeting TERT taught in Perez-Pinera for reprogramming cell age because it would have amounted to a combination of known elements by known means to yield predictable results.  One would have a reasonable expectation that activated expression of TERT using dCas9-VP64 would reprogram cell age because Studer teaches high telomerase activity is a characteristic of young cells.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Perez-Pinera (Perez-Pinera et al., Nature Methods (2013), 10(10): 973-976) and Studer (Studer et al., Cell Stem Cell (2015), 16: 591-600; #64 cited on IDS filed 1/13/2021), as applied to claims 10 and 11 above, and further in view of Sangel (Sangel et al., FEBS Open Bio (2014), 4: 112-120).

The teachings of Perez-Pinera and Studer are recited and applied above as for claims 10-11.  
Perez-Pinera and Studer do not teach targeting the RANBP17 gene for the purpose of programming cell age.
Sangel teaches reduction of RANBP17 knockdown by siRNA promotes endodermal differentiation of embryonic stem cells (ESCs) (Abstract).  Sangel teaches expression of Nanog, Oct4 and Sox2 cooperatively maintain a state of pluripotency and self-renewal (Section 3.3).  Sangel teaches that RANBP17 knockdown leads to lower Nanog expression (Figure 3), which leads to differentiation and linage selection of ESCs (Section 3.3).   Sangel also teaches knockdown of RANBP17 increases expression of FoxA2, which is a marker of differentiated mesoderm (Figure 5A and 6C).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have substituted the TERT targeting guide RNAs in the dCas9-VP64 activation system of Perez-Pinera with a guide RNA for RANBP17 for increased expression of RANBP17 because it would have amounted to a simple substitution of one guide RNA for another by known means to yield predictable results.  It also would have been obvious to do so for the purposes of reprogramming cell age because it would have amounted to a simple combination of known elements by known means to yield predictable results.  Because Perez-Pinera teaches various genes can be upregulated using dCas9-VP64 simply by designing a specific targeting guide RNA, one skilled in the art would have a reasonable expectation that RANBP17 could likewise be upregulated using dCas9-VP64.  One would also have a reasonable expectation that upregulating RANBP17 would affect cell age because Sangel teaches that deceasing RANBP17 expression decreases Nanog and increases FoxA2 expression, which are markers of cell differentiation in the developmental pathway to cell aging.  Conversely, one would predict that increasing RANBP17 expression would then increase Nanog and decrease FoxA2 expression.  One would have been motivated to upregulate RANBP17 in order to maintain cells in a pluripotent juvenile state.   

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        

/Lora E Barnhart Driscoll/Primary Examiner
Quality Assurance Specialist, Tech Center 1600